Citation Nr: 1315387	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include lumbar post laminectomy syndrome.

2.  Entitlement to service connection for a cervical spine disorder, to include cervical spinal stenosis.

3.  Entitlement to service connection for a left knee disorder, to include osteoarthritis of left knee with medial and lateral meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This matter was remanded in January 2012 for further development.  
 
The Veteran testified before the undersigned Veterans Law Judge at a September 2011 hearing at the RO.  A transcript of the hearing has been associated with the claims file.

Additional evidence was received at the Board in April 2013.  Although not accompanied by a waiver of RO consideration, there is no prejudice because the appeal is being remanded, necessitating readjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  



REMAND

In its January 2012 Remand, the Board instructed the RO to send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The RO was to request that he identify the location and approximate dates of all Workers' Compensation claim(s) he may have filed at any point in the past. 

The Board has reviewed the claims file, to include the Veteran's electronically stored records, and cannot find any such letter sent to the Veteran.  The Board acknowledges that the Veteran has submitted an Authorization and Consent Form, as well as an Authorization and Consent correspondence.  Consequently, it appears likely that the requisite letter was sent.  However, the Board cannot locate it.  As a result, the Board cannot determine whether the RO requested the location and approximate dates of all Workers' Compensation claim(s) he may have filed at any point in the past.  

Additionally, the RO was instructed to obtain all of the Veteran's outstanding VA treatment records, including from the VA medical center in Providence, Rhode Island, during the 1970s and 1980s.  The Board finds no requests for, or records from, the VA medical center in Providence, Rhode Island in the claims file.  

Finally, the Board instructed that the RO issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim(s), including, but not limited to, notice that VA will decide the claim(s) based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  The Board cannot find any such Memorandum explaining the absence of records.

Further requiring development, the Board in January 2012 ordered a VA examination to determine the etiology of the claimed disabilities on appeal.  The examiner was instructed to consider both direct and secondary service connection.  However, no opinion was actually offered on the issue of secondary service connection.  As such, the examiner must again review the file and respond to the Board's inquiry.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should also request that he identify the location and approximate dates of all Workers' Compensation claim(s) he may have filed at any point in the past. 

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file. 

The RO should also obtain all of the Veteran's outstanding VA treatment records, including from the VA medical center in Providence, Rhode Island, during the 1970s and 1980s. Any negative response to such an inquiry should be added to the record.  

The RO should also attempt to procure, through appropriate sources, all available records associated with the Veteran's Workers' Compensation claim(s). 

3.  If, after making as many requests as are necessary to obtain any pertinent records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim(s), including, but not limited to, notice that VA will decide the claim(s) based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

4.  After completion of the above, return the claims file to the February 2013 VA examiner, who should address the following:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current lumbar spine, cervical spine, and/or left knee disorder that had its onset during service, became manifest within one-year of his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to include a September 1971 MVA?  

(b) Without regard to the answer to question (a), the examiner is asked to address whether it is at least as likely as not that a current lumbar spine disorder, cervical spine disorder, and/or left knee disorder, is either (1) proximately due to, the result of, or caused by a service-connected disability, to particularly include the right hip disability; or, in the alternative, (2) has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include  the right hip disability.  It is imperative that the examiner provide a clear and separate response addressing these two distinct questions, involving causation and aggravation, for each claimed disability.  

In making all determinations, the examiner(s) is asked to discuss the Veteran's own assertions regarding the onset, continuity, and degree of his symptomatology since service.

If the February 2013 examiner is no longer available to respond, then another comparably qualified examiner may answer in her place.  In either case, if it is determined that another in-person examination is required, then such should be arranged.

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



